Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Smalls appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smalls, No. 2:96-cr-00131-RBS-1 (E.D.Va. May 28, 2015); see also United States v. Smalls, 720 F.3d 193, 195-97, 199 (4th Cir.2013) (absent a contrary indication, there is a presumption that district court, deciding a § 3582(c)(2) motion, considered the relevant factors). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted Smalls' § 3582 motion, the reduction granted by the court did not' reduce Smalls’ sentence to the full extent he requested.